United States Court of Appeals
                       For the First Circuit
No. 09-2417

                         RUTH RIVERA-COLÓN,

                        Plaintiff, Appellant,

                                 v.

                           KAREN G. MILLS,
         ADMINISTRATOR OF THE SMALL BUSINESS ADMINISTRATION,

                        Defendant, Appellee,


                        UNITED STATES ET AL.,
                             Defendants.


            APPEAL FROM THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF PUERTO RICO

            [Hon. Raymond L. Acosta, U.S. District Judge]


                               Before

                    Torruella, Leval,* and Lipez,
                           Circuit Judges.


     Daliah Lugo Auffant, with whom Pérez Vargas & Lugo Auffant Law
Offices, was on brief for appellant.
     Beverley E. Hazlewood, Trial Attorney, Office of General
Counsel, U.S. Small Business Administration, with whom Rosa Emilia
Rodríguez-Vélez, United States Attorney, and Nelson Pérez-Sosa,
Assistant United States Attorney, Chief, Appellate Division, were
on brief for appellee.




     *
         Of the Second Circuit, sitting by designation.
February 15,2011
     LEVAL, Circuit Judge.      Plaintiff Ruth Rivera-Colón (“Rivera”)

appeals from the judgment of the United States District Court for

the District of Puerto Rico, dismissing her claims against her

employer, the United States Small Business Administration (“SBA”).

Rivera alleged that the SBA violated Title VII, 42 U.S.C. §§ 2000e-

2000e-17 by retaliating against her for her complaints about gender

discrimination and sexual harassment in the agency.              The district

court granted summary judgment to the defendant.              We affirm.



                                BACKGROUND

I. Rivera’s Suspension

     We view the facts in the light most favorable to the party

opposing summary judgment. See, e.g., Rosario v. Dep’t of Army, 607

F.3d 241, 242 (1st Cir. 2010).         Rivera began working in the SBA’s

Disaster Program in Puerto Rico in 1989.             By 2002, Rivera became

engaged in a series of disputes with Ivan Irizarry, District

Director of her region, and Efrain Pardo, Deputy District Director.

On June 21, 2002, Rivera had a disagreement with Pardo over whether

she had properly requested time off from work.                On September 3,

2002,   Pardo   reprimanded    her    for     contacting   SBA   personnel   in

Washington regarding concerns she had about a training course

without   first   bringing    the    matter    to   Pardo’s   attention.     On

September 17, 2002, Rivera filed an internal complaint against

Pardo alleging a variety of grievances.


                                     - 3 -
     In November 2002, Rivera submitted an anonymous administrative

complaint against Pardo and Irizarry, alleging that they practiced

sexual   harassment   and   gender   discrimination.   Her   anonymous

complaint charged that these senior managers were demanding sexual

favors from female employees and favoring those who were compliant.

An ad hoc committee determined that the complaint lacked merit, and

Rivera then withdrew it.

     On February 20, 2003, Pardo witnessed Rivera questioning the

qualifications of presenters at a training session on telecommuting

in a hostile and, in his assessment, unprofessional manner. An SBA

attorney sent Pardo a memo expressing concern over Rivera’s conduct

at the session.   In addition, union representatives also reported

employee complaints about Rivera’s attempts to dissuade employees

from participating in the telecommuting program.

     On March 25, 2003, Pardo proposed that Rivera receive a two-

day suspension as punishment for her unprofessional conduct at the

training session.     On April 3, 2003, Rivera submitted a written

response.   She offered no evidence that might refute the charges,

but stated that she disagreed with the suspension and suspected

that it was discriminatory.     On April 24, 2003, Irizarry imposed

the suspension.

     Rivera testified that on May 20, 2003, she was told by a co-

worker that it was widely known throughout the office that it was

she who had anonymously accused Pardo and Irizzary of sexual


                                 - 4 -
harassment and that the coworker believed her suspension was

discriminatory.      In support of summary judgment, the SBA submitted

evidence    that,    prior    to   May    20,    2003   (which      was   after   the

imposition of the suspension), the supervisors who imposed the

suspension were not aware that Rivera submitted a complaint against

them.   Accordingly, the SBA asserted that her anonymous complaint

cannot have been the cause of her suspension.                 Rivera acknowledged

that she did “not know the exact date Pardo and Irizarry were made

aware of her previous informal sexual harassment complaint, but has

reason to believe they were aware of it prior to her suspension,

since there were copies of the complaint circulating around the

office.” Rivera acknowledged that she did not “know for sure” that

Irizarry and Pardo had learned about her complaint prior to May 20,

2003.

II. Rivera’s Reassignment and Termination

     On September 9, 2003, the SBA entered into a memorandum of

understanding with the American Federation of Government Employees

(“AFGE”) to transfer SBA employees nationwide who spent more than

25 percent of their time on “liquidation functions” to a facility

in Herndon, VA.      Rivera had previously reported in a survey that

she spent 35 percent of her time on liquidation, which put her

above the 25 percent threshold for transfer to Herndon.                            On

September   10,     2003,    the   SBA    sent   a   letter    to   170   employees




                                         - 5 -
including Rivera offering “separation incentives” if they decided

against relocating to Herndon.

      On December 1, 2003, Monika Harrison, the SBA’s Chief Human

Capital Officer, sent Rivera a notice requesting that she either

accept or decline the reassignment to Herndon within 15 days.

Rivera did not accept the reassignment within the time specified,

whereupon the SBA sent her another letter establishing a new

response deadline of January 5, 2004.            Rivera was instructed to

respond to John Whitmore, a counselor to the SBA Administrator. On

the January 5, 2004 deadline, Rivera wrote to Whitmore requesting

an   exemption   from   the   transfer   based   on   health   and   personal

concerns.   Whitmore replied on the following day that he could not

grant this request, and that Rivera would be terminated on January

24, 2004 due to her failure to accept the transfer.

III. Rivera’s Complaint

      Rivera brought this action against the SBA in May 2006.            The

suit alleged that the SBA had discriminated on the basis of gender

in suspending her in May 2003 and in terminating her in January

2004. The suit also claimed that her suspension, reassignment, and

termination were in retaliation for her anonymous complaint of

sexual harassment.      She demanded reinstatement to her position,

compensatory damages, punitive damages, and attorney’s fees and

costs.   The district court granted summary judgment dismissing all




                                   - 6 -
her   claims.   Rivera   appeals    only     from   the   dismissal   of   her

retaliation claims.



                             DISCUSSION

I. Standard of Review

      We review the district court’s grant of summary judgment de

novo. Barton v. Clancy, No. 08-2479, 2010 WL 117261, at *6 (1st

Cir. Jan. 14, 2011). Rivera’s retaliation claims arise under Title

VII of the Civil Rights Act of 1964. 42 U.S.C. § 2000e-3 (2006).

To justify summary judgment, the moving party must show entitlement

to judgment as a matter of law. Fed. R. Civ. P. 56a(c)(2) (“The

judgment sought should be rendered if . . . there is no genuine

issue as to any material fact and the movant is entitled to

judgment as a matter of law.”).1           If the moving party initially

meets this burden, the opposing party can then defeat the motion by

showing that there is a genuine issue of material fact. Id.                In

evaluating whether there is a genuine issue of material fact, the

court examines the record - pleadings, affidavits, depositions,

admissions, and answers to interrogatories - viewing the evidence

in the light most favorable to the party opposing summary judgment.

See Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150

(2000); Celotex Corp. v. Catrett, 477 U.S. 317, 323-24 (1986).


      1
       Citations to Rule 56 refer to the version that was in
effect at the time of the judgment and not to the revision of
December 1, 2010.

                                   - 7 -
Unsupported allegations and speculation do not demonstrate either

entitlement to summary judgment or the existence of a genuine issue

of   material    fact   sufficient   to   defeat    summary     judgment.   See

Feliciano de la Cruz v. El Conquistador Resort & Country Club, 218

F.3d 1, 5 (1st Cir. 2000); see also Fed. R. Civ. P. 56(e)(1) (“A

supporting      or   opposing   affidavit    must   be   made    on   personal

knowledge, set out facts that would be admissible in evidence, and

show that the affiant is competent to testify on the matters

stated.”).

II. Retaliation Claims

A. Suspension as Retaliation

      Under Title VII’s anti-retaliation provisions, a plaintiff

must plead a prima facie case consisting of three elements: that

the plaintiff engaged in an activity that is protected by the

statute; that the plaintiff suffered an adverse employment action;

and a causal link between the protected activity and the adverse

employment action. See 42 U.S.C. § 2000e-3; Gu v. Boston Police

Dep’t, 312 F.3d 6, 14 (1st Cir. 2002).

      The defendant can support a motion for summary judgment by

showing that the adverse employment action was taken for a non-

retaliatory reason.        See Collazo v. Bristol-Myers Squibb Mfg.,

Inc., 617 F.3d 39, 46 (1st Cir. 2010).        In such case, the plaintiff

can defeat summary judgment by showing evidence sufficient to raise




                                     - 8 -
a material issue of fact as to whether retaliation was in fact a

cause of the adverse action.

     The defendant made a showing that Rivera’s suspension cannot

have been motivated by retaliation for Rivera’s anonymous complaint

because she was suspended before the supervisors who imposed the

suspension learned she was the source of the anonymous complaint.

     The district court determined that Rivera failed to raise a

material issue of fact rebutting the defendant’s showing because

she offered nothing to contradict the defendant’s evidence that

Pardo and Irizarry imposed the suspension before learning of the

complaint. By Rivera’s own admission, she was uncertain when Pardo

and Irizarry learned that she was the source of the complaint and

had no evidence that they learned before May 20, 2003.       Given

Rivera’s failure to dispute effectively the SBA’s evidence that the

supervisors were unaware of her complaint when they imposed the

suspension, the district court correctly determined that Rivera

failed to raise a genuine issue of material fact.     The district

court’s grant of summary judgment as to the suspension was thus

appropriate.

B. Reassignment and Termination as Retaliation

     Rivera further claims that her reassignment to Herndon and her

termination when she refused the reassignment were in retaliation

for both her anonymous complaint and a formal charge she filed with

the EEOC in June 2003.   The SBA, however, showed in support of its


                               - 9 -
motion for summary judgment that the reassignment and termination

were done under a generally applicable policy that covered large

numbers of employees.       Rivera failed to submit evidence that could

raise   a   question   of   material   fact   as   to   the   cause   of   her

reassignment and termination.       We conclude that the district court

properly granted summary judgment.

     We have considered Rivera’s other claims of error and find no

merit in them.



                                CONCLUSION

     The district court’s decision is affirmed.




                                  - 10 -